MEMORANDUM OPINION

No. 04-08-00759-CR

Ruben DE LA VEGA,
Appellant

v.

The STATE of Texas,
Appellee

From the County Court at Law No. 7, Bexar County, Texas
Trial Court No. 258390
Honorable Monica E. Guerrero, Judge Presiding

PER CURIAM

Sitting:	Catherine Stone, Justice
		Karen Angelini, Justice
		Sandee Bryan Marion, Justice

Delivered and Filed:   December 23, 2008

DISMISSED
	The trial court's certification in this appeal states that this case "is a plea-bargain case, and
the defendant has NO right of appeal."  Rule 25.2(d) of the Texas Rules of Appellate Procedure
provides, "[t]he appeal must be dismissed if a certification that shows the defendant has a right of
appeal has not been made part of the record under these rules."  Tex. R. App. P. 25.2(d).  On October
28, 2008, we ordered that this appeal would be dismissed pursuant to Rule 25.2(d) unless appellant
filed an amended trial court certification showing that he had the right of appeal by December 1,
2008.  See Tex. R. App. P. 25.2(d); 37.1; see also Daniels v. State, 110 S.W.3d 174, 177 (Tex.
App.--San Antonio 2003, no pet.).  No such amended trial court certification has been filed. 
Therefore, Rule 25.2(d) requires this court to dismiss this appeal.  Accordingly, this appeal is
dismissed.

							PER CURIAM
DO NOT PUBLISH